Citation Nr: 1124821	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  08-39 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an effective date prior to August 24, 2007 for the grant of service connection for right knee patellofemoral pain syndrome.

2. Entitlement to an effective date prior to August 24, 2007 for the grant of service connection for left knee patellofemoral pain syndrome.

3. Entitlement to an increased initial rating for right knee patellofemoral pain syndrome, currently evaluated as 10 percent disabling.

4. Entitlement to an increased initial rating for left knee patellofemoral pain syndrome, currently evaluated as 10 percent disabling.

5. Entitlement to an effective date prior to August 24, 2007 for the grant of service connection for a migraine headache condition.

6. Entitlement to an effective date prior to August 24, 2007 for the grant of service connection for keratosis pilaris or keratosis of the hair follicles.

7. Entitlement to an effective date prior to August 24, 2007 for the grant of service connection for bilateral tinea pedis and onychomycosis of the feet.

8. Entitlement to an effective date prior to August 24, 2007 for the grant of service connection for bilateral pes planus.

9. Entitlement to an initial compensable rating for a migraine headache condition.

10. Entitlement to an increased initial rating for keratosis pilaris or keratosis of the hair follicles, currently evaluated as 10 percent disabling.

11. Entitlement to an initial compensable rating for bilateral tinea pedis and onychomycosis of the feet.

12. Entitlement to an initial compensable rating for bilateral pes planus.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Morton, Counsel 




INTRODUCTION

The Veteran served on active duty from December 1998 to January 2004.

This matter is before the Board of Veterans' Appeals (Board) from a January 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which assigned an effective date of August 24, 2007 for the grant of service connection for bilateral knee patellofemoral pain syndrome, and evaluated each knee at 10 percent disabling.  This decision also assigned an effective date of August 24, 2007 for the grant of service connection for keratosis pilaris or keratosis of hair follicles, evaluated at 10 percent; bilateral pes planus, evaluated at zero percent; tinea pedis and onychomycosis of the feet, evaluated at zero percent; and migraine headaches, evaluated at zero percent, but denied service connection for an abdominal disorder.  The Veteran timely filed a Notice of Disagreement (NOD) as to all disability ratings and effective dates that same month.  In October 2008 the RO provided a Statement of the Case (SOC), but only with respect to the issues of the effective dates and disability ratings assigned for the service connected bilateral knee patellofemoral pain syndrome.  Thereafter, in November 2008, the Veteran timely filed a substantive appeal of these matters.

The Veteran requested a Central Office hearing on these matters, which was held in June 2009 where she presented as a witness before the undersigned.  A transcript of the hearing is of record.

In a July 2009 correspondence, the Veteran, through her accredited representative, relinquished her right to have the RO consider, in the first instance, any additional evidence offered.  The Board accepts this as a valid waiver of initial RO consideration of the new evidence submitted.  38 C.F.R. § 20.1304(c) (2010).

With respect to the Veteran's objection to the initial evaluations assigned to her service connected patellofemoral pain syndrome of the bilateral knees, this aspect of the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.

Additionally, the Veteran, through her accredited representative, maintains that a number of other issues are currently on appeal.  See Hearing Transcript at 2-3; see also January 2008 NOD.  Specifically, the Veteran has objected to the effective date and evaluations assigned to her other service connected disabilities, namely, migraine headaches; keratosis pilaris or keratosis of the hair folicles; bilateral tinea pedis and onychomycosis of the feet; and bilateral pes planus.  See January 2008 NOD.  The Board observes that the RO has not issued a Statement of the Case (SOC) addressing these distinct issues, and therefore, the Board must remand these matters so that the RO may take appropriate action.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).


FINDINGS OF FACT

1.  The Veteran separated from service on January 28, 2004.

2.  The Veteran submitted an online application for VA benefits on February 6, 2004; shortly thereafter, and within one year of her submission of her online application, she followed up this electronic application with the submission of a signed application to the RO.

3.  The RO subsequently lost the Veteran's claims file and neglected to enter the receipt of the Veteran's signed application for benefits in its electronic database in contravention of its regular practice.


CONCLUSIONS OF LAW

1.  Assignment of an effective date of January 29, 2004 for the grant of service connection for right knee patellofemoral pain syndrome is warranted.  38 U.S.C. § 5110(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.400(b)(2)(i) (2010).

2.  Assignment of an effective date of January 29, 2004 for the grant of service connection for left knee patellofemoral pain syndrome is warranted.  38 U.S.C. § 5110(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.400(b)(2)(i) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has substantially satisfied the duties to notify and assist under the VCAA with respect to the Veteran's earlier effective date claims for her service-connected bilateral knee disability  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision. 

II.  Analysis

This case has undergone an unfortunate and protracted history.  As has been documented, VA lost the Veteran's original claims file at some point, apparently between 2004 and 2006.  With the help of the Veteran, who herself has provided copies of many relevant documents, the RO has rebuilt a portion of her file.  

The first document that appears in the rebuilt file is a print out (not the original) of a letter from the RO sent to the Veteran on February 10, 2004 wherein it acknowledged receipt of her February 6, 2004 online application for a variety of disorders, to include patellofemoral pain syndrome of the bilateral knees.  This letter further requested that she "sign, date, and return the enclosed signature page from your online application."  The rebuilt file does not contain a copy or original of this signature page signed and dated by the Veteran.  

The Veteran maintains what the RO's February 10, 2004 letter confirms; that is, that on February 6, 2004 she submitted an online application for benefits.  The Veteran has also consistently stated that she followed up her online application by mailing a paper copy of the completed application with her signature.  The original of this document, naturally, does not appear in the rebuilt file, as it would have been lost with the original claims file.  The rebuilt file does, however, contain a photocopy of the Veteran's application for benefits, signed by her and dated February 6, 2004.  The file also houses multiple copies of a rating decision, dated September 2004, which grants service connection for bilateral patellofemoral pain syndrome of the knees (among other disabilities), and assigns an effective date of January 29, 2004 (the first day following the Veteran's discharge from service).  This rating decision makes no mention of a need for a signed application or any additional documentation to process the claims.  This decision also notes that the Veteran's original disability claim was in fact received on February 6, 2004.

After having been informed that her original claims file was lost, the Veteran resubmitted her application for benefits in August 2007.  In January 2008, the RO issued another decision, which was identical to its previous, September 2004 decision, except that it assigned an effective date for the award of benefits as August 24, 2007 (the date it received the resubmitted claims).  Despite the fact that the record contains a September 2004 RO decision, which assigned the January 2004 effective date, the RO indicated that it had to assign the August 2007 effective date because it had not received a signed application from the Veteran prior to this 2007 date.  See October 2008 SOC.  It explained that receipt of a signed application form from the Veteran was not documented in its electronic records tracking database, and therefore, that she must not have submitted it to the RO.  See October 2008 SOC (stating that "[o]ur records indicate that we did not receive your signature page.  Absent your signature page, the 2004 claim had to be treated as an informal claim which requires execution within one year of receipt.  That did not happen.  Had the VA received your 2004 signature page prior to February 10, 2005, it would have been noted in our computer systems and it would have been acknowledged for record regardless of whether or not your physical claim file was rebuilt.  The record shows that we received your original 2004 expedited action request on August 24, 2007.").     

The Board recognizes that, as a general matter, courts and other adjudicators will presume that public officers have properly discharged their official duties, which could include VA's practice of noting in an electronic database its receipt of correspondence from a claimant.  See Jennings v. Mansfield, 509 F.3d 1362, 1367 (Fed. Cir. 2007); Butler v. Principi, 244 F.3d 1337, 1340 (2001); Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007) (discussing the presumption of regularity); Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992); accord United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926); Kyhn v. Shinseki, --- Vet. App. ---, 2011 WL 135820 (Jan. 18, 2011) (per curiam) at *2 (recognizing that "[t]he Court has applied the presumption of regulatory to various processes and procedures throughout the VA administrative process"); see October 2008 SOC (indicating that had VA received the Veteran's signed application before February 10, 2005, VA would have so noted in its electronic record).  The presumption of regularity "allows courts to presume that what appears regular is regular," Butler, supra, and this presumption remains intact unless a party offers clear evidence to the contrary.  Jennings, 509 F.3d at 1367; Butler, 244 F.3d at 1340; Clarke, 21 Vet. App. at 133.  Thus, a party challenging the presumption must "produc[e] clear evidence that VA did not follow its regular . . . practices or that its practices were not regular."  Clarke, 21 Vet. App. at 133.     

In the instant case, the Board will assume that the presumption of regularity applies to the RO's electronic documentation of the receipt of correspondence from a claimant.  However, the Board determines that clear evidence in the rebuilt record rebuts the presumption.  

First and foremost, the Veteran has provided a copy of her signed and dated application for benefits (VA Form 21-526), which reflects a date of February 6, 2004.  This date falls well within the allotted one-year period for completion of a formal claim for benefits, and the Board has no reason to suspect that it is anything other than an authentic replication of the document executed at that time.  To this end, it is worth noting that VA revised this Form in January 2004, as noted in the bottom left corner of the Veteran's updated, August 2007 VA Form 21-526.  The copy of the February 6, 2004 VA Form 21-526 provided by the Veteran, which would have been executed within only a month of the revised version of the Form, still reflects that it was the prior, April 2003 version of the Form, as indicated in the bottom left corner of that document.  In the Board's view, this detail simply bolsters the Board's finding that the February 2004 copy with the Veteran's signature was actually executed at that time.    

Additionally, while this copy alone does not necessarily establish that the Veteran actually mailed the document to the RO or that the RO actually received it, the Board determines that the Veteran's demonstrated pattern of continuous correspondence with VA (typically by certified mail), her organizational proficiency in maintaining her own records, as well as her entirely credible and consistent account of the fact that she did in fact mail the paper application with signature to the RO in February 2004 after having submitted her online application for benefits, leads the Board to conclude that clear evidence exists on the record to rebut any presumed regularity to the RO's practice of documenting receipt of all correspondence in an electronic database in this case.  See July 2009 Letter & Attachments from DAV (reproducing a dozen receipts reflecting Veteran's use of certified mail when corresponding with VA or DAV); June 2009 Board Hearing Transcript at 17-18 (credibly testifying to her habit of using certified mail for all correspondence to VA); see June 2009 Board Hearing Transcript at 4, 16, 18-19 (offering her credible account of the fact that she filled out the online application and thereafter mailed a paper copy of the application with her signature); June 2008 Letter from Veteran to RO; April 2008 Letter from Veteran to Senator Nelson; January 2008 Letter from Veteran to RO; March 2008 Letter from Veteran to Senator Nelson; August 2007 Letter from Veteran to RO (with organized enclosures); April 2007 Letter from Veteran to Senator Nelson.  

Further supporting the Board's conclusion in this regard is the fact that the record, as noted above, actually contains the RO's rating decision, dated September 29, 2004, that grants service connection for patellofemoral pain syndrome of the right knee and left knee, migraine headaches, keratosis pilaris or keratosis of hair follicles, tinea pedis and onychomycosis of the feet, and bilateral pes planus, and further assigns an effective date of January 29, 2004, representing the first day following the Veteran's honorable discharge from service.  A screenshot of the RO's electronic record, VETSNET, dated December 8, 2008, similarly reflects this adjudicatory outcome by indicating that service connection was granted for these disabilities effective from January 29, 2004.  Pursuant to 38 C.F.R. § 3.400(b)(2)(i), VA assigns an effective date for the grant of direct service connection as the "day following separation from active service  . . . if claim is received within 1 year after separation from service . . . ."  (emphasis added).  

With this in mind, the Board is left to wonder: Had the RO really not received what it perceived to be a complete application for the claims in February 2004, as has been asserted in the October 2008 SOC, why would it have pressed forward with conducting VA examinations in April 2004 and July 2004, adjudicated the issues in September 2004, proceeded to grant the claims, and assign the effective date of January 29, 2004 in that rating decision?  In a similar vein, why, too, would the RO in that September 2004 decision have expressly described having received the Veteran's "original disability claim" on February 6, 2004, making no indication that it considered the claim to be either incomplete or informal in need of additional action by the Veteran?  The only logical explanation in the Board's view is that the RO did in fact receive the paper application signed by the Veteran in February 2004, but that it inadvertently neglected to document receipt of this correspondence in its electronic database.         

The Board's conclusion of a simple RO oversight in this regard is further reinforced by the undisputed fact that it admittedly misplaced the Veteran's original claims file; with a missing or lost claims file, it probably would be easy to miss or overlook data entry relating to receipt of a single document.  Thus, it would be pure, and in the Board's view, unwarranted, speculation in the face of overwhelming evidence to the contrary to conclude that the Veteran did not mail the RO her paper application with signature as she has consistently maintained, or that the RO never received it back in February 2004.  

For the reasons set forth above, the appeal as to the assignment of the effective date of January 29, 2004 for the grant of service connection for bilateral patellofemoral pain syndrome of the bilateral knees is granted.       



ORDER

Assignment of an effective date of January 29, 2004 for the grant of service connection for right knee patellofemoral pain syndrome is granted.

Assignment of an effective date of January 29, 2004 for the grant of service connection for left knee patellofemoral pain syndrome is granted.


REMAND

The Board finds that additional development is warranted to address the merits of the Veteran's claims for initial ratings in excess of 10 percent each for service connected patellofemoral pain syndrome of the right knee and left knee.  38 C.F.R. § 19.9 (2010).  In particular, the Veteran has testified that these disabilities have worsened since her most recent VA examination in 2008.  Hearing Transcript at 14; February 2009 Statement in Support of Claim.  She has also indicated that her service-connected disabilities, in particular her maladies of the bilateral knees, have had a negative impact on her work and career.  See June 2008 & May 2007 Statements in Support of Claim.  In light of the above, the Board concludes that an additional VA examination must be conducted on remand to determine the current nature and severity of the Veteran's service-connected bilateral knee patellofemoral pain syndrome.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that where the Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  

Additionally, in her January 2008 NOD, the Veteran clearly indicated her desire to appeal the effective dates and ratings assigned for all service connected disabilities addressed in the RO's January 2008 decision.  See January 2008 NOD ("I have received your decision of the claim for my service connected compensation that I originally filed in [sic] February 6, 2004.  This letter is in response to your decision, which I choose to appeal the effective date and the rating").  The RO, however, only addressed the effective dates and initial ratings assigned to the service connected bilateral patellofemoral syndrome of the knees in its October 2008 SOC.  Because an SOC has not yet been issued with respect to the remaining issues of entitlement to an earlier effective date for the grant of service connection for migraine headaches, keratosis pilaris or keratosis of the hair follicles, bilateral pes planus, and tinea pedis and onychomycosis of the feet, and entitlement to initial increased ratings for all of these disabilities, remand for this action is necessary.  See Manlincon, 12 Vet. App. at 240-41.

Accordingly, this case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the nature and current severity of her service-connected patellofemoral pain syndrome of the bilateral knees.  The claims folder should be made available to and reviewed by the examiner in connection with the examination.  All clinically-indicated testing, including X-rays, should be conducted if deemed necessary by the examiner.  

The examiner should conduct range of motion studies.  The examiner also should describe any loss of function associated with the Veteran's bilateral knee patellofemoral pain syndrome.  In the examination report, the examiner must render an opinion as to whether the Veteran experiences an increase in functional impairment due to pain, weakened movement, excess fatigability, or incoordination on movement of the knees.

A thorough rationale must be provided for all opinions expressed.  If the examiner is unable to provide any requested opinion, a supporting rationale must be provided concerning why the opinion cannot be given.

2.  Thereafter, and after completing any development action deemed necessary, readjudicate the issues of entitlement to an increased initial rating for right and left knee patellofemoral pain syndrome, each of which is currently rated as 10 percent disabling.  If the benefits sought on appeal are denied, in whole or in part, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

3.  After completing any development action deemed necessary, readjudicate the claims of: (a) Entitlement to an effective date prior to August 24, 2007 for the grant of service connection for a migraine headache condition; (b) Entitlement to an effective date prior to August 24, 2007 for the grant of service connection for keratosis pilaris or keratosis of the hair follicles; (c) entitlement to an effective date prior to August 24, 2007 for the grant of service connection for bilateral tinea pedis and onychomycosis of the feet; (d) entitlement to an effective date prior to August 24, 2007 for the grant of service connection for bilateral pes planus; (e) entitlement to an initial compensable rating for a migraine headache condition; (f) entitlement to an increased initial rating for keratosis pilaris or keratosis of the hair follicles, currently evaluated as 10 percent disabling; (g) entitlement to an initial compensable rating for bilateral tinea pedis and onychomycosis of the feet; and (h) entitlement to an initial compensable rating for bilateral pes planus.  

If the decision on any of these claims does not result in a complete grant of the benefit sought, a Statement of the Case must be issued.  The Veteran should be advised of her appeal rights.  If an appeal is perfected, the case should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per curiam).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).




____________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


